Title: From George Washington to Brigadier General Casimir Pulaski, 1 March 1778
From: Washington, George
To: Pulaski, Casimir



Sir.
Head Quarters [Valley Forge] 1st March 1778.

I have received your Letter of the 27th Ulto and in answer to your question respecting the right of command in Officers of equal rank in the Infantry and Cavalry, I am to inform you that there is no other preeminence in our Service than what arises from Seniority; The Officer whose Commission is of prior date commands all those of the same grade indiscriminately whether of horse or foot.
You will afford General Wayne all the assistance in your power, and the rather as the Service in which he is engaged is of great importance

—a sufficient number to furnish men for keeping a look-out, and preventing any sudden enterprise of the Enemy against his parties is all that is requisite. I am Sir &c.
